TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00743-CV


                                          S. O., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
                             NO. D-1-FM-14-002430,
             THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant S. O. filed her notice of appeal on November 25, 2015. The appellate

record was complete December 21, 2015, making appellant=s brief due January 11, 2016. To

date, appellant=s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief no later

than February 1, 2016. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on January 15, 2016.

Before Chief Justice Rose, Justices Pemberton and Bourland